                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        STEVE LEWIS,                                    CASE NO. C19-0314-JCC
10                           Plaintiff,                   MINUTE ORDER
11             v.

12        RICHARD PHAN and LINH D. PHAN,

13                           Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Defendants’ response to an order to show cause
18   (Dkt. No. 14). Defendants did not appear for a scheduled status conference. (Dkt. No. 12.) The
19   Court ordered defense counsel to show cause why he should not be sanctioned for his failure to
20   appear. (Dkt. No. 13.) Defense counsel timely responded to that order. (Dkt. No. 14.) He
21   maintains that his failure to appear was due to a scheduling mistake. (Id.) The Court accepts
22   defense counsel’s explanation and VACATES the order to show cause (Dkt. No. 13). The status
23   conference is set for July 16, 2019 at 9:00 a.m. (Dkt. No. 12.)
24   //
25   //
26   //


     MINUTE ORDER
     C19-0314-JCC
     PAGE - 1
 1        DATED this 11th day of July 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0314-JCC
     PAGE - 2
